         Case 3:20-cv-00107-KGB Document 10 Filed 02/03/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

DARREN MILLER                                                                       PLAINTIFF

v.                             Case No. 3:20-cv-00107-KGB/JTR

TAYLOR GLEEN, LPN,
Greene County Detention, et al.                                                  DEFENDANTS

                                            ORDER

       The Court has received the Recommended Disposition submitted by United States

Magistrate Judge J. Thomas Ray (Dkt. No. 9). No objections have been filed, and the time to file

an objection has passed. After careful consideration, the Court concludes that the Recommended

Disposition should be, and hereby is, approved and adopted in its entirety as this Court=s findings

in all respects (Dkt. No. 9). Accordingly, the Court dismisses without prejudice plaintiff Darren

Miller’s complaint and amended complaint (Dkt. Nos. 2, 6). The Court denies as moot Mr.

Miller’s motion for leave to proceed in forma pauperis (Dkt. No. 5). The Court also certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from this Order would not be

taken in good faith. Judgment shall be entered accordingly.

       So ordered this 3rd day of February, 2021.




                                                     Kristine G. Baker
                                                     United States District Judge
